t c summary opinion united_states tax_court colleen a lynch petitioner v commissioner of internal revenue respondent docket no 10688-09s filed date colleen a lynch pro_se jeffery d rice for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s income_tax the issue sec_2 presented for our consideration are whether petitioner substantiated certain employee business deductions claimed on schedule a itemized_deductions and certain deductions claimed on schedule a should have been claimed as business deductions on schedule c profit or loss from business and whether petitioner has substantiated those deductions background petitioner resided in california at the time that her petition was filed during the tax_year petitioner had three sources of income she engaged in an activity involving the sale of jewelry and earned wages from two sources--coworx staffing services coworx and united way inc united in the coworx job petitioner was subcontracted to service the waterford crystal co waterford by going to various department stores and making sure that the waterford products were prominently and properly displayed for sales potential similarly in her position with united petitioner was a fundraiser who promoted the charitable goals of united at various corporate establishments petitioner’s travel and vehicle expenses in 2respondent conceded that petitioner is entitled to a dollar_figure deduction for preparation of her tax_return connection with her waterford work were not reimbursed but those for united were for petitioner earned dollar_figure from united and dollar_figure from coworx during petitioner took a course in entrepreneurial skills with the intent of establishing a jewelry business her interest in a jewelry business overlapped with her involvement in retailing of fashion items and retail promotion she made plans to purchase lines of jewelry and ultimately sell the jewelry to the big volume retailers to that end petitioner had a logo and business cards prepared the business name she chose was amazonia because her jewelry was brazilian in origin and style petitioner had the business name registered with the california franchise tax board and she investigated and considered involvement with the local chamber of commerce during and in her efforts to sell jewelry petitioner drove to jewelry shows to accumulate additional information and contacts regarding jewelry purchasing and sales she became acquainted with a brazilian jewelry manufacturer who made the type of jewelry that petitioner thought would be suitable for her business after purchasing some of the brazilian jewelry petitioner negotiated with the manufacturer and although the product quality was good she was unable to reach terms that would produce the quantity of product necessary to be profitable during petitioner continued her effort to duplicate the brazilian product and she sought out the representative of a chinese jewelry manufacturer the product was produced and acquired by petitioner and although the manufacturer was able to produce sufficient quantities the quality was substandard petitioner’s tax_return was prepared by a professional tax_return_preparer petitioner provided the preparer with her tax papers and he reported all of her expenditures irrespective of whether connected with employee activities or the amazonia activity on schedule a after the audit and before trial petitioner realized that her expenses connected with amazonia should have been claimed on a schedule c as business rather than employee_expenses the following expenses were claimed on schedule a of petitioner’s tax_return and disallowed by respondent item vehicle expense travel expense meals and entertainment business classes cellular phone computer landline office supplies p o box web hosting and access web site design amount dollar_figure big_number big_number petitioner also claimed dollar_figure for tax_return preparation and respondent now agrees and petitioner concedes that the amount allowable is dollar_figure discussion this case involves the classification and substantiation of deductions taxpayers are permitted deductions for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business or in the production_of_income sec_162 sec_212 to be entitled to the deduction a taxpayer must keep sufficient records to substantiate the amounts claimed sec_6001 regarding unreimbursed expenses an employee must show that there is no entitlement to reimbursement further employee_expenses are generally allowed as miscellaneous_itemized_deductions and subject_to certain limitations sec_67 and b finally certain travel entertainment and meals and vehicle expense deductions are subject_to more stringent recordkeeping and substantiation requirements sec_274 we consider each of petitioner’s disallowed deductions separately and decide whether there has been sufficient substantiation and if so whether the deduction is allowable on schedule a or schedule c amazonia status initially we address the question of whether amazonia petitioner’s jewelry activity was a schedule c activity a business entered into for a profit because petitioner’s income of dollar_figure was less than her expenses her activity for the year resulted in a loss respondent questions whether petitioner’s amazonia activity was entered into with the intent to make a profit because that is determinative of whether any portion of the deduction in excess of income is deductible see sec_183 sec_1_183-2 income_tax regs petitioner invested a great deal of time and money with the intent of making amazonia profitable she began taking entrepreneurial courses in and she consulted various professionals concerning her business logo business card approach and related matters she also did extensive research on various types of jewelry and decided that brazilian jewelry had the right combination of appeal and cost to be mass marketable she found a brazilian manufacturer bought some of his product and negotiated various terms including the quantity of production petitioner was very satisfied with the cost appearance and quality of the brazilian manufacturer’s jewelry but he was not able to produce it in sufficient quantities for mass marketing purposes petitioner then found a chinese manufacturer and sought to have him reproduce the brazilian style jewelry in china the chinese manufacturer could produce large quantities in a short time but the product quality turned out to be substandard by the end of petitioner made some sales of the product acquired but was unable to introduce her jewelry to the large- scale retailers although petitioner enjoyed selling jewelry she worked hard in seeking a profit even though her extensive efforts resulted in a loss for under these circumstances we hold that petitioner was engaged in the wholesale jewelry business with the intent to make a profit accordingly any ordinary necessary and substantiated expenses while she was engaged in that business are deductible as business_expenses on schedule c vehicle expenses--dollar_figure petitioner drove her personal car extensively as an employee and for her amazonia business initially we must note that petitioner did not keep particularly good records and that fact weighs heavily against her the dollar_figure claimed on the tax_return is the total of all automobile expenses because petitioner admits that she was entitled to and or was reimbursed for her united vehicle expenses she is not allowed any deduction for them see tokh v commissioner tcmemo_2001_45 affd 25_fedappx_440 7th cir sec_1_67-1t temporary income_tax regs fed reg date with respect to petitioner’s vehicle expenses for coworx her trips occurred at the end of the year beginning in november the evidence in the record is sufficient to establish the date and purpose of each trip she would drive miles round trip to bloomingdale’s in newport on some days and miles round trip to macy’s in westminster on others the travel occurred during all of november and december when petitioner made approximately round trips to promote waterford products because petitioner was not entitled to reimbursement from coworx or waterford we hold that she is entitled to a deduction based upon big_number total miles at the standard mileage rate for her tax_year on schedule a subject_to any limitations that may apply with respect to the jewelry business petitioner drove to several cities amongst others she drove to las vegas phoenix santa barbara palm springs and san francisco during in pursuit of her amazonia activity as indicated in a contemporaneously maintained log she drove to those cities to attend jewelry shows or to visit specialty jewelry retailers for purposes of enhancing her line of jewelry according to her records she drove at least big_number miles for purposes of attending jewelry shows and or checking suitable product lines petitioner is entitled to deduct that amount of mileage at the standard rate as a business_expense on her schedule c for although petitioner’s log refers to more mileage than is being allowed her recordkeeping was inadequate to properly substantiate any amount in excess of big_number miles for travel expense--dollar_figure meals and entertainment--dollar_figure business classes--dollar_figure and office supplies--dollar_figure with respect to the travel and meals and entertainment deductions petitioner’s records are far from sufficient to meet the requirements of sec_274 the educational and office supplies deductions were not sufficiently substantiated although subject_to a less rigorous standard accordingly we hold that petitioner is not entitled to deduct any of the amounts in the above categories for cellular phone--dollar_figure petitioner testified that she estimated the business use of her cellular phone for although it is reasonable to expect that petitioner used her cell phone for employee and amazonia business purposes petitioner’s rough methodology in estimating leaves a substantiation gap because deductions for_the_use_of a cell phone are subject_to the more rigorous recordkeeping requirements of sec_274 accordingly petitioner is not entitled to a deduction for cell phone use computer land line--dollar_figure p o box--dollar_figure web hosting and access--dollar_figure and web site design--dollar_figure each of these expenditures was exclusively for the amazonia business the telephone number and service p o box and related items were listed in the name amazonia and used exclusively for that business activity cf sec_262 accordingly we hold that petitioner is entitled to deduct the above amounts on her schedule c for although we have decided the allowable amounts and whether the expenses are employee or business related we leave to the parties the obligation of applying our above holdings and computing the amount of the income_tax deficiency if any to the extent that petitioner’s allowable schedule a deductions are less than the standard_deduction otherwise allowable that should be taken into account in the computation to reflect the foregoing decision will be entered under rule
